Chat with bruckerd@gmail.com
                       Case 1:19-cr-00521-PKC Document 29-1 Filed 01/24/20 Page 1 of 1

         Subject: Chat with bruckerd@gmail.com
         From: 9/27/2010 10:58 AM
         To:      drpizza@gmail.com

         bruckerd: man, i was reminded yesterday that i always get a lot of unwanted a en on when i wear
         this shirt: h p://www.thinkgeek.com/tshirts-apparel/womens/5b3a/
         me: heh
         me: that always annoys me
         me: because 10 means ten
         me: since we write in denary by default
         me: it should be 10<sub>2</sub>
         bruckerd: that's true
         bruckerd: what kind of gets me is even more than that, it should probably be 00000010 to ﬁll out
         all 8 bits
         bruckerd: but it's in my sunday tshirt pile, since i usually don't care what i'm wearing in sundays,
         and i needed to run extra errands yesterday, so more people saw it than they usually would
         me: heh
         bruckerd: sadly, all the a en on was either waaaay too old, or a tad too young :(
         me: haha
         me: there's no such thing as too young
         bruckerd: uhh, there is when the deli checkout guy looks like he's maybe 15 :P
         me: I would bone a 15 year old girl in an instant
         me: :p
         bruckerd: hahaha! i know you would ;)
         bruckerd: i'm not like that, sadly :(
         me: your loss!
         bruckerd: hahaha! yep, my loss :P
         bruckerd: i'm just not cougar material :(
         me: you're too young for a cougar
         me: anyway, the en re cougar concept is bullshit
         me: there's no such phenomenon
         bruckerd: well, there have always been women in their late 30s-40s who pick up men in their 20s,
         but i haven't no ced any up ck in the number of such women at all in the last 10 yrs
         me: well, yes, exactly
         bruckerd: they're just ge ng all kinds of undue a en on
         me: this idea that there's been some growth in this market is nonsense
         bruckerd: yeah, absolutely!




1 of 1                                                                                               1/5/2020 7:38 PM
